DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 November 2020 in which claim 4 was canceled, claim 1 was amended to change the scope and breadth of the claims, and claims 25 and 26 were newly added.
	Claims 1, 5-7, 9-13, 16-18 and 24-26 are pending in the current application. Claims 9-13, 16-18 and 24-26 are withdrawn as being drawn to a non-elected invention. Claims 1 and 5-7 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 08 July 2016. A copy was filed 21 June 2018. 




Withdrawn Objection
Applicant’s amendment, filed 21 June 2018, with respect to the objection to the drawings, has been fully considered and is persuasive because the amendment the Specification includes all the reference characters described in the drawings. The objection is hereby withdrawn.

Modified Rejection
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (EMBO Molecular Medicine, 2014, vol. 6, pp. 721-731, cited in previous Office Action) and Rinsch et al. (US Patent Application Publication No. 2012/0164243, cited in previous Office Action).
	Khan et al. teach treating mice with mitochondrial myopathy with nicotinamide riboside (NR), (abstract). Khan et al. teach orally administering 400 mg/kg/day of NR as part of their “chow diet” (p.722, Results, first paragraph). Khan et al. found NR effectively delayed early- and late-stage disease progression, induced mitochondrial biogenesis in skeletal muscle and brown adipose tissue, and prevented mitochondrial ultrastructure abnormalities and mtDNA deletion formation (abstract). 
	Khan et al. do not expressly disclose administering urolithin A. 
	Rinsch et al. teach a food product or nutritional supplement comprising urolithin A (claim 20) for improving mitochondrial function (title; Example 13-14), wherein the composition can also be in the form of a medicament (paragraph [0017]). Rinsch et al. teach administering a food chow to mice having 55 mg/kg/day of urolithin A (Example 7). Rinsch et al. teach administering a chow diet having urolithin A, in the same amount as Example 7, increased the muscle mass of the mice fed the diet in a statistically significant amount (Example 8). Rinsch et al. teach urolithin A increased the expression of mitochondrial genes in a skeletal muscle cell (Example 2). Rinsch et al. teach the urolithin can be used to treat a musculoskeletal disorder (claim 53), and enhance muscle performance (claim 54). Rinsch et al. teach mitochondrial diseases include mitochondrial myopathy (paragraph [0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NR with urolithin A.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be 
	One having ordinary skill in the art, starting with Khan et al. would have looked to the teachings of Rinsch et al., because Rinsch et al. was similarly concerned with treating mitochondrial conditions related to skeletal muscles. 
The skilled artisan would have been motivated to combine NR with urolithin A, because they have each been taught to treat mitochondrial conditions, particularly including those conditions pertaining to improving skeletal muscle. Khan et al. teach NR was found to treat mitochondrial myopathy by inducing mitochondrial biogenesis, curing mitochondrial structural abnormalities and delaying the accumulation of mitochondrial DNA mutations. And Rinsch et al. found urolithin A increased muscle mass, increased mitochondrial gene expression in skeletal muscle cells, and can be used to treat diseases like mitochondrial myopathy. 
One having ordinary skill in the art would have been motivated to formulate the ingredients as a food product, nutritional supplement or medicament because each of the ingredients can be provided individually and mixed, and they have each been administered as a food product. Additionally, the utility of the ingredients include treating physiological conditions, thus suggesting its use as a medicament as also taught by Rinsch et al.
Furthermore, they have both been delivered in the same way, i.e. orally via the animal’s diet, on a daily basis. The ordinary artisan would have had a reasonable expectation of success because Khan et al. and Rinsch et al. demonstrated the aforementioned outcomes via an in vivo animal model. 
The amounts of NR and urolithin A taught by the prior art lie within the range recited in instant claim 1. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
Applicants aver surprising or unexpected results residing in the claimed subject matter. However, Applicant’s Example 6 (Figure 1); Example 7 (Figures 2 and 3); and Figure 4 herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art, since the results are not commensurate in scope with the instant claims. 
The Examiner respectfully appreciates Applicant’s explanation towards establishing a nexus between the amounts used in Examples 6 and 7, and the amounts recited in the currently amended claim 1. However, the calculations used to arrive at the amounts in bold are not clear. On page 10, last paragraph, Applicant states the concentrations described in Example 6 were converted to amounts in milligrams by “performing a cell-adjusted conversion”. 
There is no explanation or reference to this mathematical formula (which would need to be provided in the form of a Declaration if no reference could be cited). These conversions appear to be based on the number of cardiac muscle cells, and not necessarily based on the actual number of cells used in the experiments. Since the calculation has not been provided, this is not readily apparent. Thus, it is not entirely clear if there is sufficient support in the instant Specification for this conversion. 
Furthermore, any concentration range should be commensurate in scope with the instant claims. Supposing Applicant has support for a composition having 28.5 mg UA or 114 mg UA, such 
However, Applicant does have support for specific concentrations of urolithin A and NR, per Examples 6 and 7 (reported in µM and mM units). Applicant may consider incorporating these specific concentrations (reported in µM and mM) into the independent claim (rather than in mg).
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,442,784 in view of Khan et al. (cited above) and Rinsch et al. (cited above). 
The claims of the ‘784 Patent are directed towards a composition comprising urolithin A in the form of a solid or semi-solid, including in the form of a food for the treatment of muscle-related pathological conditions (see especially claims 9-11). 
The claims do not expressly disclose an amount of urolithin A. The claims of the ‘784 Patent do not expressly disclose NR. (instant claim 4).
Khan et al. and Rinsch et al. teach as discussed above.

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims 1-19 of the ‘784 Patent in view of the prior art. 

Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850 (same disclosure as the Rinsch et al. reference above) in view of Khan et al. (cited above). 
The claims of the ‘850 Patent are directed towards a composition comprising urolithin A in the form of a solid or semi-solid, including in the form of a food enhancing (see claim 34), maintaining muscle performance, including increasing muscle mass (see claim 13).
The claims of the ‘850 Patent do not expressly disclose NR. 
Khan et al. teach as discussed above.
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims 1-46 of the ‘850 Patent in view of the prior art. 

Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,695,320 in view of Khan et al. and Rinsch et al.
The claims of the ‘320 Patent are directed towards a composition comprising urolithin A, including for enhancing muscle performance, or improving muscle function.
The claims of the ‘320 Patent do not expressly disclose NR.
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims 1-9 of the ‘320 Patent in view of the prior art. 

Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 17, 18, 20, 21, 23 and 48-59 of copending Application No. 15/915,773 in view of Khan et al. and Rinsch et al.
The claims of the ‘773 Application are directed towards a composition comprising urolithin A, including for improving mitochondrial function, maintaining or improving muscle function.
The claims of the ‘773 Application do not expressly disclose administering NR.
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims 1-3, 6, 17, 18, 20, 21, 23 and 48-59 of the ‘773 Application in view of the prior art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 17, 18, 20, 21, 23 and 48-59 of copending Application No. 15/915,842 in view of Khan et al. and Rinsch et al.
The claims of the ‘842 Application are directed towards a composition comprising urolithin A, including for improving mitochondrial function, maintaining or improving muscle function.
The claims of the ‘842 Application do not expressly disclose administering NR.
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims 1-3, 6, 17, 18, 20, 21, 23 and 48-59 of the ‘842 Application in view of the prior art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, 16 and 22-27 of copending Application No. 16/901,182 in view of Khan et al. and Rinsch et al.
The claims of the ‘182 Application are directed towards a composition comprising urolithin A, including for improving mitochondrial function, maintaining or improving muscle function.
The claims of the ‘182 Application do not expressly disclose NR.
The obviousness rational is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of claims  1-12, 15, 16 and 22-27 of the ‘182 Application in view of the prior art. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are the same as discussed above.
The arguments are not found persuasive for the reasons discussed above. 
The above rejections are hereby maintained. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623